If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  August 22, 2019
               Plaintiff-Appellant,

v                                                                 No. 346451
                                                                  Oakland Circuit Court
ROBERT EROLL WRIGHT,                                              LC No. 2018-167560-AR

               Defendant-Appellee.


Before: SHAPIRO, P.J., and GLEICHER and SWARTZLE, JJ.

SHAPIRO, P.J. ( concurring).

       I concur in the result only.



                                                           /s/ Douglas B. Shapiro




                                              -1-